TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 16, 2015



                                      NO. 03-14-00635-CV


    Michael Leonard Goebel and all other occupants of 207 Cazador Drive, Appellants

                                                  v.

                           Sharon Peters Real Estate, Inc., Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE PURYEAR


This is an appeal from the judgment signed by the trial court on September 18, 2014. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Appellants shall pay all costs relating to this

appeal, both in this Court and the court below.